DETAILED ACTION
NEW REJECTIONS
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, at least because of the claimed melting temperatures.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Rejections – 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4. 	Claims 1 — 2 and 5 – 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bonk et al (U.S. Patent No. 4,731,273) in view of Roof et al (U.S. Patent Application Publication No. 2015/0354732 A1) and Nishio et al (U.S. Patent Application Publication No. 2009/0233089 A1) and Gotcher et al (U.S. Patent No. 4,353,961) as evidenced by Made-in-china.com.
With regard to Claims 1 — 2, Bonk et al disclose that it is well — known in the art to
coat the interior surface of a heat — shrinkable sleeve, therefore a tube, with a heat —
activatable adhesive such as a hot melt adhesive (column 1, lines 33 — 50). Bonk et al do not
disclose that it is known in the art to provide for a heat — shrinkable tube that is an outer layer
comprising the cross — linked product of the claimed invention or an inner layer that is a heat —
activatable adhesive that is the claimed hot melt adhesive.
Roof et al teach a heat — shrinkable tube (tubing; paragraph 0007) having a melting point of less than 230 degrees Celsius and comprising ethylene — tetrafluoroethylene copolymer
(paragraph 0011) for application to an underlying material (paragraph 0064) for the purpose of
providing good optical properties (paragraph 0049).
It therefore would have been obvious for one of ordinary skill in the art to provide for the
heat — shrinkable tube taught by Roof et al as the heat — shrinkable sleeve disclosed by Bonk et
al, in order to obtain good optical properties, as taught by Roof et al. Because a melting point of
less than 230 degrees Celsius and ethylene — tetrafluoroethylene copolymer are taught by Roof et al, it also would have been obvious for one of ordinary skill in the art to provide for an ethylene — tetrafluoroethylene copolymer that is Fluon LM730AP, as disclosed by Made-in-china.com as a known thermoplastic used in plastic forming (notably the same composition cited in paragraph 0057 of the instant specification). The claimed thermal shrinkage temperature of 250 degrees Celsius or more and 280 degrees Celsius or less would therefore be obtained. Made-in-china.com provides evidence that Fluon LM730AP would have been known to, and available to, one of ordinary skill in the art as early as 1998.
Nishio et al teach the use of an adhesive that is Neoflon EFEP (paragraph 0218) as an
adhesive for a fluorine resin (paragraph 0044) that is ethylene — tetrafluoroethylene
copolymer (paragraph 0106) for the purpose of providing desirable adhesive strength (paragraph
0099).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
Neoflon EFEP, as stated in paragraph 0057 of the instant specification, as the hot melt adhesive
of Bonk et al, in order to provide desirable adhesive strength as taught by Nishio et al. The
claimed shear viscosity and shear rate would therefore be obtained. An inner layer would
therefore be disclosed that is in contact with the inner circumferential surface of the outer layer. The claimed melting temperature of the inner layer would therefore be obtained. No sagging is also obtained, as claimed.
Gotcher et al teach the cross — linking (column 1, lines 55 — 65) of ethylene —
tetrafluoroethylene copolymer (column 2, lines 63 — 66) for the purpose of improving
mechanical properties (column 1, lines 55 — 65).
It therefore would have been obvious for one of ordinary skill in the art to provide for
crosslinking of the ethylene — tetrafluoroethylene copolymer of Roof et al in order to obtain
improved mechanical properties as taught by Gotcher et al. A crosslinking aid is taught that is
triallyl isocyanurate in the amount of 0.5 to 30% by weight (agent; column 3, lines 24 — 37).
Although the disclosed ranges of melting temperature and amount of crosslinking aid are not
identical to the claimed range, the disclosed ranges overlap the claimed ranges. It would have
been obvious for one of ordinary skill in the art to provide for any amounts within the disclosed
ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05.
With regard to Claims 5 – 6, a method is therefore disclosed that is covering an object to be covered. Bonk et al do not explicitly disclose heating at the claimed temperature. However,
it would have been obvious for one of ordinary skill in the art to heat at the claimed temperature,
as the claimed thermal shrinkage temperature of 250 degrees Celsius or more and 280 degrees
Celsius or less would therefore be obtained.
With regard to Claim 7, because it would have been obvious for one of ordinary skill in
the art to provide for the claimed adhesive, it would have been obvious for one of ordinary
skill in the art to provide for an adhesive that is melt extrudable, and Gotcher et al teach
melt extrudability (column 7, lines 10 — 40 of Gotcher et al). It therefore would have been
obvious for one of ordinary skill in the art to provide for a method comprising melt extruding in
a tube shape to form the outer layer and cross — linking the outer layer and subsequently
expanding the outer layer to impart a heat — shrinkable property so as to shrink at the claimed
temperature, melt — extruding the adhesive in a tube shape to form an inner layer, covering an
object to be covered with the inner layer and covering the inner layer with the outer layer.
With regard to Claim 8, ionizing radiation is taught by Gotcher et al (column 12, lines 21
— 33).
With regard to Claim 9, the claimed radiation dose is taught by Gotcher et al (column 2,
lines 36 — 43).




ANSWERS TO APPLICANT’S ARGUMENTS
5.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 6 of the remarks dated June 17, 2022, that the claimed melting point and non sagging of the inner layer is not disclosed by Bonk et al. 
However, as stated in the previous Action, the claimed melting point and non sagging of the inner layer is disclosed by the combination of Roof et al, Bonk et al and Nishio et al.
Applicant also argues, on page 7,  that conclusory statements are made in the previous Actions regarding the obviousness of Gotcher et al. 
However, the specific statements are not identified. It is also noted that the hot melt adhesive taught by Nishio et al is identical to the claimed hot melt adhesive.


6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782